Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Leif Erik Lawson appeals the district court’s orders denying his “Motion to Run *161Time (Sentencing) Concurrently with State Sentencing or Jail Credit” and “Motion for Phone Records for Appeal Case.” We have reviewed the récord and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lawson, No. 3:08-cr-00433-REP-1 (E.D.Va. Jan. 29 & Feb. 12, 2013). We deny Lawson’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.